ON PETITION FOR REHEARING.
The appellant has filed a petition for a rehearing in this case. He claims in his petition that he was not speeding when he was arrested by the officers before the automobile was searched, in which he and another person were riding.
Upon the motion to suppress the evidence, the court heard evidence and decided that the motion should be overruled. In determining whether the evidence in a given case is 4.  sufficient to support the finding of the court, it is the duty of this court to consider *Page 705 
only the evidence favorable to the finding and the court will not consider evidence which contradicts such evidence in support of the finding.
In appellant's brief filed with his petition for rehearing, he quotes from the testimony of a witness named Carter, as follows: "We, (Carter and another deputy sheriff) were driving east 5.  on Washington street along about Holmes avenue when we saw this car. Tom Dafoff passed a street car, just as the street car stopped to discharge passengers or to load. We took off after him, and trailed him for three squares at twenty-eight miles an hour and arrested him for speeding." This evidence is quoted correctly from the evidence set out in the bill of exceptions and is sufficient to sustain the finding of the court on the proposition that he was arrested for speeding. It appears from the evidence and by the record of the case that appellant was searched and his automobile was searched after he was arrested.
Appellant further says in his brief in support of his petition for rehearing that "the punishment of the appellant is so drastic and severe under the facts disclosed by the record, that we feel that the court will carefully re-examine the record and do all things which justice might require. Although made a felony under the law, yet the truth is, as disclosed by the record, that appellant was merely transporting a gallon of whisky to his home for an Easter celebration with his friends. We think that this was, if properly shown, an infraction of the prohibition law, but not such a state of moral guilt as would warrant a penitentiary sentence from one to two years."
The legislature passed the law making it a felony to transport intoxicating liquor in an automobile and fixed the penalty at imprisonment in the penitentiary from *Page 706 
one to two years and a fine not exceeding one thousand 6, 7.  dollars ($1,000). Whether it was wise to pass such a law or not and what the penalty for the violation thereof should be were questions exclusively for the determination of the legislature and the courts have nothing to do with the wisdom or folly of the law and the severity of the punishment, and have nothing to do with the question of the moral guilt of the appellant, if any. The legislature enacted the law. It was entirely within the province of such law-making body to determine whether the law ought to be passed and what the punishment for the violation thereof should be. The appellant was tried for the violation of a statute and not for a violation of the moral law.
There is no merit in appellant's petition for rehearing, and it is overruled.